701 F. Supp. 594 (1988)
Gaylon CLARK, et al., Plaintiffs,
v.
DALLAS INDEPENDENT SCHOOL DISTRICT, et al., Defendants.
No. CA 3-85-1203-T.
United States District Court, N.D. Texas, Dallas Division.
August 11, 1988.
William Charles Bundren, Jackson, Walker, Winstead, Cantwell & Miller, Dallas, Tex., J. Shelby Sharpe, Gandy, Michener, Swindle, Whitaker & Pratt, Fort Worth, Tex., Roderic Steakley, Shank, Irwin & Conant, Dallas, Tex., for plaintiffs.
Allen Butler, Kelly J. Gaffney, Richard K. Willard, Marvin Collins, Mary Ann Moore, Brook Hedge, Dallas, Tex., for defendants.
Theodore Hirt, Dept. of Justice, Civil Div., Washington, D.C., for U.S.

ORDER GRANTING MOTION TO ALTER, AMEND, OR VACATE JUDGMENT
MALONEY, District Judge.
On October 29, 1987 Plaintiff-Intervenor United States of America filed its Motion to Alter, Amend or Vacate Judgment. On November 16, 1987 Defendants filed their response. On November 23, 1987 Plaintiffs filed their response.
The Court, having considered the motion, supporting authority, and the record in this case, is of the opinion that the motion should be granted.
It is therefore ORDERED that the Order granting summary judgment entered October 15, 1987, 671 F. Supp. 1119, is amended to provide that:
1. The Court's order applies only to meetings Plaintiffs held during the 1983-1984 and 1984-1985 school years which involved large crowds, loud and disruptive speech, and the use of bullhorns;
2. The Equal Access Act does not apply to the facts of this case; and,
3. The Court expresses no view as to the constitutionality of the Equal Access Act.